Mahoney, P. J.
Appeal from a judgment of the Supreme Court (Bradley, J.), entered June 1, 1989 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review determinations of respondents concerning conditions of petitioner’s confinement.
Petitioner, who is legally blind, is serving a sentence of incarceration at Eastern Correctional Facility in Ulster County. He commenced this CPLR article 78 proceeding alleging that he has been denied access to hot water and prevented from exercising indoors or eating in the absence of fluorescent lights, contrary to the needs of his blindness. Supreme Court dismissed the petition, concluding that petitioner failed to exhaust his administrative remedies regarding the hot water claim and that the other matters neither violated any statute or regulation nor rose to a level of deliberate indifference to medical needs sufficient to constitute a constitutional violation under the 8th Amendment of the US Constitution. Petitioner appeals.
We endorse Supreme Court’s rationale in dismissing the petition. The record demonstrates that petitioner failed to pursue his administrative avenues with regard to his alleged deprivation of hot water and Supreme Court’s decision permits him to pursue these avenues (see, Correction Law § 139; 7 NYCRR part 701; see also, Matter of Patterson v Smith, 53 NY2d 98). The record further reveals medical documentation that petitioner’s blindness has been considered and that the conditions complained of by petitioner are consistent with that documentation. Thus, we agree that there has been no showing of deliberate indifference to petitioner’s medical needs or any act or omission causing serious harm to petitioner’s health (see, e.g., Matter of Ronson v Commissioner of Correction, State of N. Y., 112 AD2d 488, 489).
*998Judgment affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.